Citation Nr: 1616917	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  14-42 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel





INTRODUCTION

The Veteran had active military service from October 1961 to October 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for bilateral hearing loss and tinnitus.

This matter was before the Board in June 2015, at which time it was remanded to provide the Veteran with an additional VA examination.

Subsequently, in a December 2015 rating decision, the RO granted service connection for left ear hearing loss.  As this is considered a complete grant of the benefit sought on appeal, the issue is no longer before the Board

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, tinnitus is due to noise exposure during military service.






CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110, 1154(b) (West 2014); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veteran's claim decided herein has been granted, as discussed below.  As such, the Board finds that any error related to the Veterans Claims Assistance Act of 2000 (VCAA) is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131. 

To establish service connection the evidence must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In adjudicating these claims, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).

Once evidence is determined to be competent, the Board must determine whether it is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The Veteran asserts that tinnitus is due to military service.  Specifically, he contends that he was exposed to extreme noise while repairing and maintaining cryptography machines during service, without the use of hearing protection.  His work was in enclosed areas and he was next to the flight line and could hear the roar of planes.

The appellant's DD Form-214 reflects that his military occupation specialty (MOS) was electronic communication and cryptography systems equipment repairman.  

Service treatment records are negative for any complaints, findings, or diagnosis of tinnitus. 

In a statement received in January 2013, the Veteran asserted that he started suffering from episodes of severe dizziness and ringing in his ears in 1966.  He stated that he sought medical treatment, but there were no abnormalities found.  However, he continued to having limited ringing in his ear but ignored it.  He reported that in 2011 the ringing became more noticeable.

In a private medical opinion received in January 2013, the physician noted that the appellant had longstanding tinnitus and a history of noise exposure while in the military.

The claimant was afforded a VA examination in April 2013.  At that time, he reported that he had constant static or humming noise in both ears for a long time.  The examiner stated that he was unable to provide an etiological opinion without resorting to speculation as he had not reviewed the claims file.  Thereafter, in a July 2013 addendum opinion, the examiner, in relevant part, noted that hearing at enlistment to and separation from military service was within normal limits without a significant threshold shift.  Therefore, tinnitus was deemed not related to military service.  

In the Veteran's September 2013 notice of disagreement, he stated that his tinnitus had steadily worsened as the years passed.  He mentioned that after discharge from military service, he started having inner ear problems, which included ringing and dizzy spells.

The Veteran was afforded an additional VA examination in December 2015.  The examiner noted that tinnitus was manifested by constant hissing in the right ear for the last 4 to 5 years.  Following evaluation, the examiner determine that tinnitus was less likely than not caused by or a result of military noise exposure.  In support of her finding, the examiner noted that tinnitus caused by noise exposure had its onset at the time of exposure.  Further, the Veteran's tinnitus began only 4 to 5 years prior to the examination.






Analysis

After a review of the evidence, the Board finds that service connection for tinnitus is warranted. 

As previously discussed, the Veteran's MOS was electronic communication and cryptography systems equipment repairman, a position consistent with noise exposure.  Accordingly, in-service noise exposure is established.  38 U.S.C.A. § 1154(a). 

Having conceded in-service noise exposure, the question for consideration is whether the Veteran's tinnitus is related to such in-service exposure.

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the instant case, the VA examiner provided a negative etiological opinion because the appellant reported that tinnitus had been constant for the last 4 to 5 years.  However, there is no indication that the examiner considered the appellant's report of periodic ringing accompanied by dizziness within one year of service, which had continued since that time.  The Veteran is competent to report that he has symptoms of tinnitus and the date of their onset.  Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds the appellant's statements regarding the onset of tinnitus credible.  As such, entitlement to service connection for tinnitus may be granted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

In sum, accepting the Veteran's lay statements, and resolving reasonable doubt in his favor, the Board finds that tinnitus manifested within one year of service.  As such, service connection is warranted for tinnitus.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran asserts that his right ear hearing loss is due to noise exposure during military service.  

Pursuant to Board's June 2015 remand directives, the Veteran was afforded a VA examination in December 2015.  The examiner diagnosed hearing loss of the left and right ears.  She determined that the left ear hearing loss was at least as likely as not caused by or due to military service because there was a significant threshold shift noted at 6000 Hertz during service.  Conversely, she determined that right ear hearing loss was not related to military service because no significant threshold shift was noted in the right ear during military service.  However, the examiner did not explain why the threshold shift in hearing acuity in the right ear was not significant; indeed, there was an increase in both ears at 6000 Hertz, when comparing the entrance and exit examinations.  Moreover, she did not discuss a medically known or theoretical cause of the appellant's right ear hearing loss.  In light of the foregoing, the Board finds that the December 2015 opinion is inadequate to adjudicate the claim of service connection for right ear hearing loss.  Thus, the claim must be remanded for a new opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the claims file to the VA examiner who provided the May 2015 opinion, or, if unavailable, a VA clinician of appropriate expertise, to obtain an addendum opinion as to the etiology of the Veteran's right ear hearing loss.  The claims file must be reviewed by the examiner and such review should be noted in the examination report.  An additional VA examination may be provided if deemed appropriate.

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's right ear hearing loss is etiologically related to military service. 

The examiner should provide a rationale for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner should fully address the shifts in hearing acuity between the enlistment and discharge examinations at 6000 Hertz in the right ear.

The examiner should also discuss medically known or theoretical causes of the Veteran's right ear hearing loss.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

2.  Then, readjudicate the issue on appeal.  If the decision remains adverse to the appellant, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


